Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 23-29 and 34-40 received on 3/23/2021 have been examined, of which claims 23 and 34 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-29 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-18 of U.S. Patent No. 10980052 (parent application 16. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of patent application anticipates all the limitations of the claim 23, and additionally recites that the activation parameter indicates the location of the sTTI resource activated in the target scheduling subframe. Claim 34 is similarly anticipated by claim 12 of the patent application. Claims 24-29 and 35-40 are substantially similar to claims 2-7 and 13-18 of the patent application.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holfeld et al. (US-20190327760): Abstract: An apparatus for a wireless communication system, is configured to perform semi-persistent scheduling (SPS), wherein a size of an SPS interval is based on one or more transmission time intervals (TTIs). A further apparatus for a wireless communication system is described, wherein the apparatus is configured to perform semi-persistent scheduling, and wherein the apparatus is configured such that the semi-persistent scheduling is controlled via a configuration message
Lee et al. (US-20180270812): Abstract: a user equipment (UE) receives a SPS resource configuration from an eNodeB (eNB), and transmits information related to a semi-persistent scheduling (SPS) activation for a specific logical channel to the eNB. The information may include timing information for the specific logical channel which indicates when a SPS resource for the specific logical channel should be activated. The specific logical channel may correspond to a vehicle-to-everything (V2X) communication
Lee et al. (US-20190116607): Abstract: a method for performing a semi-persistent scheduling (SPS) process in a wireless communication system and a wireless apparatus using the method. The method is characterized by: configuring a plurality of SPS processes; determining priority for each of the plurality of SPS processes; and configuring SPS-related parameters in accordance with the priority of each of the plurality of SPS processes


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        716/2022